McNally and Eager, JJ.,
dissent in part in the following memoranda by McNally, J.: I dissent and vote to reverse the order and grant the motion, with leave, however, to defendants to serve an amended answer alleging consent as a complete defense. I do not construe the first defense to plead consent. I would also strike the three partial defenses with leave to replead mitigating circumstances. (See Cheatum v. Wehle, 5 N Y 2d 585; Crane v. New York World Telegram, 308 N. Y. 470.) In my judgment the partial defenses cannot stand because they incorporate objectionable allegations contained in the two complete defenses. Defamatory statements published in a newspaper even though in good faith are not within the ambit of qualified privilege. (Bingham v. Gaynor, 203 N. Y. 27, 33.) Some valid purpose is required to be served to invoke a qualified privilege, such as correction of *619conduct of public officials or civil service employees or supplying information to a prospective employer. In the instant case the sole apparent purpose of the defendants was the increase of circulation of its magazine by satisfying the curiosity and interest of its readers.